IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES PLACHES,                            §
                                            §   No. 165, 2014
       Defendant Below,                     §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware,
  STATE OF DELAWARE,                        §   in and for Sussex County
                                            §   Cr. ID 0912004522
       Plaintiff Below,                     §
       Appellee.                            §

                          Submitted: September 15, 2014
                            Decided: September 30, 2014

                                   ORDER

      This 30th day of September 2014, it appears to the Court that, on September

15, 2014, the Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to diligently prosecute the appeal by not

filing his opening brief and appendix in this matter. The appellant has failed to

respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Henry duPont Ridgely
                                            Justice